                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,                      )
                                                    )
            Plaintiff,                              )
                                                    )
     vs.                                            )    NO. 4:20 CR 00712 SRC
                                                    )
     COURTNEY CURTIS,                               )
                                                    )
            Defendant.
                                                    )

       GOVERNMENT'S RESPONSE TO DEFENDANT’S OBJECTIONS TO THE
                PRESENTENCE INVESTIGATION REPORT

       Comes now the United States of America, by and through Sayler A. Fleming, United States

Attorney for the Eastern District of Missouri, and Hal Goldsmith, Assistant United States Attorney

for said District and, for its Response to Defendant’s Objections to Presentence Investigation

Report (Doc. 49), states to this Honorable Court as follows:

       1.       Defendant objects to Paragraph 102 of the Presentence Investigation Report

(“PSR”). Specifically, defendant objects to the recommended Special Condition of any period of

supervised release that he “…must not enter any casino or other establishment where gambling is

the primary purpose.” It is the position of the United States that there is sufficient undisputed

information contained within paragraphs 20 and 55 of the PSR to support such a recommended

Special Condition. As an alternative, this Court could simply include the condition that U.S.

Probation evaluate defendant’s gambling habits and history at the time he begins serving his period

of supervised release, and place any and all appropriate restriction upon defendant at that time

relative to defendant’s access to gambling establishments.

       2.       Defendant also objects to Paragraph 54 of the PSR. Defendant does not, however,


                                                1
suggest that Paragraph 54 misstates anything which Defendant reported to the Office of U.S.

Probation. Defendant’s objection appears to be an attempt to supplement the information he

previously provided and which is included at Paragraph 54. The United States has no basis to

know whether the information contained within Defendant’s objection is true and accurate, and,

therefore, defers to the Court on this matter.

               WHEREFORE, the United States defers to this Court as to its determination and

ruling on Defendant’s instant Objections to the PSR, and for such other relief as this Court

determines to be just and proper under the circumstances.

                                                 Respectfully submitted,


                                                 SAYLER A. FLEMING
                                                 United States Attorney

                                                  /s/ Hal Goldsmith
                                                 HAL GOLDSMITH, #32984MO
                                                 Assistant United States Attorney
                                                 111 S. 10th Street, Room 20.331
                                                 St. Louis, Missouri 63102
                                                 (314) 539-2200

                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 17, 2021, the foregoing was filed electronically with the
Clerk of the Court to be served by operation of the Court's electronic filing system upon the
counsel for defendant.
                                              /s/ Hal Goldsmith
                                             HAL GOLDSMITH
                                             Assistant United States Attorney




                                                    2
